Per Curiam. Appellant, James Bibbs was convicted of criminal attempt to commit fraudulent use of a credit card, theft by receiving, and felony possession of a firearm on December 7, 2001. No timely appeal was filed by Mr. Bibbs or his counsel, J. Blake Hendrix. Mr. Bibbs retained new counsel, R.S. McCullough, after the time to file an appeal had expired.  On June 19, 2002, Mr. McCullough filed a motion for belated appeal. We remand this matter to the trial court to conduct a hearing to determine if Mr. Bibbs had requested his trial counsel, J. Blake Hendrix, to file an appeal, and direct the trial court to make its findings and remand them to this court within thirty days. See Sanders v. State, 329 Ark. 571, 950 S.W.2d 220 (1997).